DETAILED ACTION

Currently pending claims are 1 – 20.

Claim Objection
Claims 1 and 20 are objected to because of the following informalities (and Examiner respectfully request to correct as follows): “at least one processor” should be replaced with “at least one hardware processor (or at least one processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petry et al. (U.S. Patent 2017/0180413). 

As per claim 1, 13 and 20, Petry teaches a computing platform, comprising: 
at least one processor (Petry: Figure 2); 
a communication interface (Petry: Figure 2); and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Petry: Figure 2): 
receive, via the communication interface, from a first user computing device, a first request for a first uniform resource locator associated with a first email message (Petry: Figure 6 / E-610 &  Para [103] and Para [0122]: requesting (surfing) from a user  device to access web content of various URLs associated with email attachment(s)); 
evaluate the first request for the first uniform resource locator associated with the first email message using one or more isolation criteria (Petry: see above & Para [0106], Para [0123] and Para [0055]: analyzing and evaluating whether the URL associated with the email message corresponding to a malicious (unsafe) site that meets the criteria for isolation – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0020] Line 3 – 6)); 
based on evaluating the first request for the first uniform resource locator associated with the first email message using the one or more isolation criteria, identify that the first request meets at least one isolation condition associated with the one or more isolation criteria (Petry: see above & Figure 4 / E-420, Para [0109], Para [0111] and Para [0055]: identifying wether the requset meets an isolation condition by checking the associated risk level against a security threshold and using a secure web container for protection (see below)); and 
in response to identifying that the first request meets the at least one isolation condition associated with the one or more isolation criteria, initiate a browser mirroring session with the first user computing device to provide the first user computing device with limited access to a first resource corresponding to the first uniform resource locator associated with the first email message (Petry: see above & Figure 4 / E-420, Para [0110] / [0109] / [0111], Para [0124], Para [0114], Para [0055] and Para [0065] / [0096]: 
upon determining the access of the URL content as requested is potentially harmful and that meets the isolation condition, initializing a secure (insulated) web container to access the URL content from the web server that serves as a separate and secure proxy web browsing section, which constitutes a browser mirroring session (Para [0124] & [0055] / [0065]) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0039]: using an isolation server during a browser mirroring section), and 
providing limited access to the user device such as restricting downloading shared file(s), specifying a time period for which the data may be shared with another user while only allowing the user to view the content from the web server (Para [0065] & Para [0096]).  

As per claim 2 and 14, Petry teaches receiving a request for an embedded link included in the first email message that was rewritten by an email filtering engine hosted on the computing platform to point to the computing platform instead of the first resource (Petry: see above & Para [0106]: routing and re-directing to another computing platform (instead of user device)).  

As per claim 3 and 15, Petry teaches determining whether the first resource corresponding to the first uniform resource locator associated with the first email message is a file sharing site (Petry: see above & Para [0096]: a file sharing website). 
 
As per claim(s) 4, 11 and 16, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 5 and 17, Petry teaches determining whether the first resource corresponding to the first uniform resource locator associated with the first email message is a potentially malicious site using a URL defense (UD) tool hosted on the computing platform (Petry: see above & Para [0106] Line 1 – 4: using an automated tool to determine whether the URL associated with the first email message is a potentially malicious).  

As per claim 7 and 19, Petry teaches cross-referencing a data table identifying specific resources to be opened using browser mirroring (Petry: see above & Para [0063]: Petry discloses providing a cross-reference of a list of data such as the containers, egress nodes, web servers associated with the identified resource (URL web content) to be stored at a cloud-based storage platform so as to enable the user to access the data).  

As per claim 8, Petry teaches to scan the first resource using a live analysis service that is configured to analyze information received from the first resource while a user of the first user computing device is accessing the first resource and return an indication of whether the first resource is safe or malicious (Petry: see above & Para [0065] Line 9 – 12: providing a live analysis service, wherein while the security scanning (i.e. analyzing whether the resource is safe or malicious (SPEC-PG.PUB: Para [0107]) is executed in a sandbox environment provided by the secure web container, the user is still allowed and enabled to view and interact with content  from the web server).

As per claim 9, Petry teaches scanning user-authenticated content received from the first resource after the user of the first user computing device is authenticated by the first resource (Petry: see above & Para [0097] Line 4 – 8: as the scanning (i.e. analyzing whether the resource is safe or malicious (SPEC-PG.PUB: Para [0107]) and data accessing (viewing the content by the user) can be activated simultaneously (see claim 8), the teaching of Petry to authenticate the user before accessing data also clearly renders an implication of the scanning can be performed after the user has been authenticated (Para [0097] Line 4 – 8)).  
As per claim 10, Petry teaches to receive, from the live analysis service, an indication that the first resource is safe; and in response to receiving the indication that the first resource is safe from the live analysis service, provide a user-selectable option to break out of isolation (Petry: see above & Para [0107]: upon determining the URL content is safe, the user is enabled to access the resource data via an unsecure browser (i.e. break-out the secure isolation requirements).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Petry et al. (U.S. Patent 2017/0180413), in view of Chen (U.S. Patent 8,544,090).  

As per claim 6 and 18, Chen (& Petry) teaches determining whether the first resource corresponding to the first uniform resource locator associated with the first email message is a file having a predetermined file extension (Chen: Abstract & Col. 1 Line 59 – Col. 2 Line 2: in response to determining that the target URL associated with an executable file extension, removing the presented URL from the display and indicating as not accesible by the user device accordingly).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of determining whether the first resource corresponding to the first uniform resource locator associated with the first email message is a file having a predetermined file extension because Chen teaches to alternatively, effectively and securely removing the presented URL from the display and indicating as not accesible by the user device in response to determining that the target URL associated with an executable file extension (see above) within the Petry’s system of upon determining the access of the URL content as requested is potentially harmful and that meets the isolation condition, initializing a secure (insulated) web container to isolate the target URL with limited access to the URL content from the web server (see above). 

Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Petry et al. (U.S. Patent 2017/0180413), in view of Hulten (U.S. Patent 2007/0192855).  

As per claim 12, Hulten (& Petry) teaches that in response to receiving the indication that the first resource is malicious from the live analysis service, provide the data captured from the first resource to a machine learning engine to train one or more machine learning models to recognize other malicious resources (Hulten: Abstract & Para [0006] and Para [0091] – [0094]: in response to receiving a reported data source indicating that a site may be a physhing site, aggregating the reports and applying a predictive machine learning model to the captured data for preventing the malicious attackes).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing the data captured from the first resource to a machine learning engine to train one or more machine learning models to recognize other malicious resources because Hulten teaches to alternatively, effectively and securely to aggregate the reports and apply a predictive machine learning model to the captured data for preventing the malicious attackes in response to receiving a reported data source indicating that a site may be a physhing site  (see above) within the Petry’s system of upon determining the access of the URL content as requested is potentially harmful and that meets the isolation condition, initializing a secure (insulated) web container to isolate the target URL with limited access to the URL content from the web server (see above). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2325 – 2021
---------------------------------------------------